DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 05/23/2019 is entered.  Claims 1-15 are cancelled and claims 16-33 were added.  Claims 16-33 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes the phrase “in each case” in several occurrences.  The phrase “in each case” is considered vague and indefinite, because it is unclear what fully encompasses the intended “case” in each occurrence.  Accordingly, the phrase is unclear with respect to what is being addressed by the further limitations following the phrase “in each case”.  Similarly, claims 20 and 23-26 include the phrase “in each case”.  The phrase renders the claims vague and indefinite, because it is unclear what fully encompasses the “case” in each occurrence.  Clarification and/or correction are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 25, 26, 28, 30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heil et al. (US 2018/0248129).
(The applied reference has a common assignee and some common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.)
Heil et al. discloses at least compound 1 (see par. 88):

    PNG
    media_image1.png
    137
    476
    media_image1.png
    Greyscale


	See also compound 31, page 21 with respect to claim 18.
	See the compound in solvent described at page 61 and par. 168 with regard to instant claim 28.
	See example OLEDs of Table 1 per instant claims 30 and 32 (at least Example I5 and I6, par. 201 and page 71).

Claims 16-19, 23-26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2017/028460 A1).
Zhang et al. discloses the following compounds:

    PNG
    media_image2.png
    229
    357
    media_image2.png
    Greyscale
(see compound 10, page 7)

    PNG
    media_image3.png
    171
    376
    media_image3.png
    Greyscale
(see compound 16, page 9).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US 2018/0248129 A1).
Heil et al. teaches compounds for functional material in an organic electroluminescence device (see abstract).  The compound may be according to formula (II) (see par. 13):

    PNG
    media_image4.png
    115
    653
    media_image4.png
    Greyscale
.
The Ar1 and Ar2 groups are aryl or heteroaryl (see par. 14, 15) and correspond to the instant V, Z and W containing rings of instant formula (1), respectively.  The X1 groups correspond to the instant E and X groups, respectively (see par. 16) and may include C, Si, S, or O among others.  The Ar1 and Ar2 groups may be substituted by one or more radicals R1 or R2, respectively (see par. 14, 15), which are described at par. 17.  
	Heil et al. requires “at least one of the two Ar1 groups must have 10 or more ring atoms” (see par. 28), but instant Ws may include CR where two Rs may define an aromatic ring system.
any position in the Ar1 or Ar2 groups.
	Regarding claim 18, the Heil et al. X1 groups may include O or S (see par. 16).
	Regarding claim 19, the Heil et al. X1 groups may include C-containing or Si-containing moieties (see par. 16).
	Regarding claim 20, a Heil et al. Ar2 group may be an aryl group substituted by one or more R2 radicals, which include aromatic or heteroaromatic ring systems (see par. 15, 17).
	Regarding claim 23, the office notes the claim states “when R1 is an aromatic or heteroaromatic”, which does not require an aromatic or heteroaromatic actually be present.  Nevertheless, it is noted that Heil et al. Ar2 group may be an aryl group substituted by one or more R2 radicals, which include aromatic or heteroaromatic ring systems (see par. 15, 17).  Specific aromatic or heteroaromatic ring systems are set forth in paragraph 35.  At least “biphenyl” group is included within par. 35.
	Regarding claims 25 and 26, instant R0 groups are not required to be present.  With regard to the recited groups, Heil et al. X1 groups may include corresponding R3 radicals (see par. 16), which may include at least H, D, F, CN, or alkyl (see par., 17).
	Regarding claim 27, the formula (II) compounds may be included as part of a polymer, oligomer or dendrimer (see par. 107, 120).
	Regarding claims 28 and 29, the material comprising formula (II) may be applied as a layer from solution (see par. 161).
	Regarding claims 30 and 31, the material comprising formula (II) may be part of an organic electroluminescent device (see abstract and claims 37-38 on page 75). 

	While Heil et al. does not exemplify all possible derivatives of formula (II), which would meet the instant claim definitions for an instant formula (1) compound, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as a compound, that as described above, wherein the resultant compound and material would also meet the limitations of the instant claims. One would expect to achieve functional compounds for an operational device within the disclosure of Heil et al. with a predictable result and a reasonable expectation of success.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/028460 A1).
Zhang et al. is relied upon as set forth above for the rejection of claim 16. 
As discussed above, Zhang teaches compounds 10 and 16 (see pages 7 and 9 of WO document).  It is not seen where compounds 10 or 16 are specifically described within a device example embodiment.  The reference sets forth the compound may be part of an organic field effect transistor (see claims 6 to 8 on page 10 of the provided translation copy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used compounds 10 and 16 in forming an organic field effect transistor, because Zhang teaches the compounds are for an active layer of an organic field effect transistor. One would expect to achieve a functional transistor using the compounds within the disclosure of Zhang et al. with a predictable result and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 16-20 and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,158,816.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘816 claims a formula II-1-4 in claim 1 that is within the definition of formula (1) of instant claim 16 and the compound is further claimed as part of a layer of an organic electroluminescent device with features the same as in the instant claims. Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by US 11,158,816 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
- KR 20180106234 A is not prior to the instant application, but is considered relevant to the state of the art.  The reference teaches a formula 1 for an electronic device that is a polyheterocyclic compound.
- CN 107573357 B is not prior to the instant application, but is considered relevant to the state of the art.  The reference teaches polyheteroaromatic compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786